Citation Nr: 1013152	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-03 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a compensable disability rating for the 
residuals of removal of a hemangioma behind the right ear.

2.  Entitlement to service connection for actinic keratoses 
of the scalp.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1962 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which continued a noncompensable 
disability evaluation for a hemangioma that was removed from 
behind the right ear, and denied service connection for 
lesions/tumors on the scalp.  In December 2007, the Veteran 
submitted a notice of disagreement and subsequently 
perfected his appeal in February 2008.

The issue of service connection for actinic keratoses is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action on his part is required.


FINDING OF FACT

The Veteran's service-connected removal of a hemangioma 
behind the right ear is not manifested by any residuals.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
residuals of removal of a hemangioma behind the right ear 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
4.40, 4.45, 4.118, Diagnostic Codes 7801, 7819 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the 
Board address its reasons for rejecting evidence favorable 
to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of 
the Veteran's claim, a letter dated in March 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio at 187.

Further, the March 2007 letter informed the Veteran of how 
VA determines the appropriate disability rating or effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
examination reports, and all obtainable private treatment 
records are in the file.  There is no indication that the 
Veteran has received VA treatment or that there are VA 
treatment records outstanding.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to his claim.  Significantly, 
in May 2007, the Veteran submitted a VCAA Notice Response 
letter indicating that he had no additional information or 
evidence regarding his claim.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  
See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his 
removal of a hemangioma behind the right ear in June 2007.  
The examiner reviewed the Veteran's claims file and provided 
a thorough physical examination.  Thus, the Board finds that 
the June 2007 examination is adequate for determining the 
disability rating for the Veteran's service-connected 
removal of a hemangioma behind the right ear.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).

Additionally, there is no evidence indicating that there has 
been a material change in the severity of the Veteran's 
service-connected removal of a hemangioma behind the right 
ear since he was last examined.  See 38 C.F.R. § 3.327(a) 
(2009).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  Thus, the Board finds that a new VA 
examination for the removal of a hemangioma behind the right 
ear is not necessary at this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran has been assigned a noncompensable evaluation 
under Diagnostic Code 7819 for his service-connected removal 
of a hemangioma behind the right ear.  He seeks a higher 
rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
See 38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

Under Diagnostic Code 7819, benign skin neoplasms are rated 
as disfigurement of the head, face, or neck under Diagnostic 
Code 7800; scars under Diagnostic Codes 7801, 7802, 7804, or 
7805; or impairment of function.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2009).

Initially, the Board notes that, as Diagnostic Codes 7801 
and 7802 apply to scars other than of the head, face, or 
neck, they do not apply in this case.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802 (2009).

Under Diagnostic Code 7800, a 10 percent evaluation is 
assigned for burn scar(s) of the head, face, or neck; 
scar(s) of the head, face, or neck due to other causes; or 
other disfigurement of the head, face, or neck with one 
characteristic of disfigurement.  A 30 percent evaluation is 
assigned for visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with two or three 
characteristics of disfigurement.  A 50 percent evaluation 
is assigned for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features; or with four or five characteristics of 
disfigurement.  Finally, an 80 percent evaluation is 
assigned for visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features; or with six or more characteristics 
of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2009).  The eight characteristics of disfigurement, 
for purposes of evaluation under § 4.118, are: scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm) wide at widest part; surface contour 
of scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); and skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800, Note (1) (2009).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assigned for one or two scars that are unstable or painful.  
A 20 percent evaluation is assigned for three or four scars 
that are unstable or painful.  A 30 percent evaluation is 
assigned for five or more scars that are unstable or 
painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2009).  An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1) 
(2009).  

Under Diagnostic Code 7805, the disabling effects of any 
scar that is not considered in a rating provided under 
Diagnostic Codes 7800-7804 is evaluated under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.118, Diagnostic Code 
7805 (2009).

As noted above, the Veteran underwent a VA examination to 
evaluate any residuals of his removed hemangioma from behind 
the right ear in June 2007.  The examiner observed a very 
large hemangioma, measuring 11 cm. in length by 7 cm. in 
width, in the posterior portion of the right ear.  The 
Veteran indicated that this was a birthmark that had 
preexisted service and had not been removed while in 
service.  The examiner also concluded that the currently 
observed hemangioma was not a re-growth of the one removed 
in service.  He was unable to find any scar or other 
residual from the in-service removal.  The examiner also 
indicated that, although all of the service treatment 
records reflect that a hemangioma was removed from behind 
the right ear, the Veteran claimed it was removed from 
behind the left ear.  However, the examiner was unable to 
identify any scar or other residual from a hemangioma 
removal behind the left ear either.  He determined that the 
Veteran's service-connected removal of a hemangioma behind 
the right ear had no residuals or effect on the Veteran at 
all.

The Veteran also underwent a VA examination in August 2008.  
Although the August 2008 examination was focused on his 
actinic keratoses claim, the examiner did note that the 
Veteran had a large cherry hemangioma on the right occiput.  
She did not report observing any other scars or residuals.

The evidence of record does not indicate that the Veteran's 
removal of a hemangioma behind the right ear warrants a 
compensable disability rating.  There is no evidence of 
impairment of function.  The Veteran's removal of a 
hemangioma behind the right ear does not have any 
characteristics of disfigurement to warrant a compensable 
rating under Diagnostic Code 7800.  Additionally, it has not 
resulted in an unstable or painful scar to warrant a 
compensable rating under Diagnostic Code 7804.  Notably, 
neither examiner observed any scar whatsoever.  Further, a 
compensable rating under Diagnostic Code 7805 is also not 
warranted, as there is no evidence of other disabling 
effects.  Indeed, the June 2007 examiner indicated that the 
Veteran experienced no effects of his service-connected 
disability at all.  As such, a compensable rating for the 
removal of a hemangioma behind the right ear is not 
warranted.

The Board has reviewed the remaining diagnostic codes 
relating to skin disabilities.  However, none of the other 
diagnostic codes are applicable.  As such, an increased 
rating cannot be assigned under Diagnostic Codes 7806-7818 
or 7820-7833.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806-
7818, 7820-7833 (2009).

Further, the Board notes that there is no indication in the 
evidence of record that the Veteran's symptomatology 
warranted other than a noncompensable rating throughout the 
appeal period.  As such, assignment of staged ratings is not 
warranted.  See Hart, supra.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
set forth a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, as 
a threshold issue, the Board must determine whether the 
veteran's disability picture is contemplated by the rating 
schedule.  If so, the rating schedule is adequate and an 
extraschedular referral is not necessary.  If, however, the 
veteran's disability level and symptomatology are not 
contemplated by the rating schedule, the Board must turn to 
the second step of the inquiry, that is whether the 
veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, 
if the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to 
determine whether, to accord justice, a veteran's disability 
picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected removal of a 
hemangioma behind the right ear, the evidence of record does 
not reflect that the Veteran's disability picture is so 
exceptional as to not be contemplated by the rating 
schedule.  There is no unusual clinical picture presented, 
nor is there any other factor which takes the disability 
outside the usual rating criteria.  Specifically, the rating 
criteria under Diagnostic Code 7805 contemplate any 
disabling effects that the removal of a hemangioma behind 
the right ear might have that are not accounted for 
elsewhere in the rating criteria.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2009).  The evidence simply fails to 
show that the Veteran has any disabling effects of his in-
service removal of a hemangioma behind the right ear.  As 
the Veteran's disability picture is contemplated by the 
rating schedule, the threshold issue under Thun is not met.

Further, the evidence fails to show that the Veteran's 
disability picture exhibits any of the above-referenced 
"governing norms."  Notably, the June 2007 examiner 
indicated that the Veteran is retired.  As such, his 
service-connected disability has no effect on his 
employment.  Thus, the Board finds that the Veteran's 
service-connected removal of a hemangioma behind the right 
ear has not been shown to cause marked interference with 
employment beyond that contemplated by the rating schedule.  
Additionally, it has not necessitated frequent periods of 
hospitalization.

In short, the evidence does not support the proposition that 
the Veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and to warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  Thus, referral 
of this issue to the appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

In reaching the above-stated conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
rating for the removal of a hemangioma behind the right ear, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); see also Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to a compensable disability rating for the 
residuals of removal of a hemangioma behind the right ear is 
denied.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to its adjudication of the Veteran's 
claim of entitlement to service connection for actinic 
keratoses of the scalp.

The Veteran underwent a VA examination for his actinic 
keratoses in August 2008.  The examiner concluded that the 
Veteran's actinic keratoses were not the result of his 
military service, as the lesion he had removed in service 
was likely a wart that resolved after removal.  Instead, the 
examiner opined that the Veteran's current actinic keratoses 
were the result of sun exposure for many years without 
personal protective clothing.  However, the examiner did not 
discuss whether the Veteran's sun exposure during service 
may have caused his actinic keratoses.  Notably, the 
Veteran's DD-214 shows a specialty of airman with over two 
years of sea service.  Despite this evidence of likely sun 
exposure in service, the examiner did not address the 
relationship of any in-service sun exposure to his current 
actinic keratoses of the scalp.  Additionally, the examiner 
did not address the Veteran's and his sister's assertions 
that he had experienced lesions on his scalp from the time 
of service.  In light of these deficiencies, the August 2008 
VA examination is not adequate to render a decision on 
entitlement to service connection for actinic keratoses of 
the scalp.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court went on 
to say that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  See Colvin at 
175.  For the reasons described above, the Veteran's claim 
of entitlement to service connection for actinic keratoses 
of the scalp must be remanded for a new VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his actinic keratoses of the 
scalp.  The examiner must review pertinent 
documents in the Veteran's claims file in 
conjunction with the examination, including 
the Veteran's and his sister's statements 
asserting that he has experienced scalp 
lesions since service.  This review must be 
noted in the examination report.  The 
examiner should also obtain a full history 
from the Veteran as to in-service and post-
service sun exposure  This also must be 
noted in the examination report.

The examiner must state whether it is at 
least as likely as not that the Veteran's 
actinic keratoses of the scalp were caused 
or aggravated (permanently increased in 
severity beyond the natural progress of the 
disorder) by his military service, 
including any in-service sun exposure.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

2.  After completing the above action and 
any other development that may be 
indicated by any response received as a 
consequence of the action taken in the 
paragraphs above, the claim of entitlement 
to service connection for actinic 
keratoses of the scalp should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After they have had 
an adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, 
is needed for a comprehensive and correct adjudication of 
his claim.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


